NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/23/2021 has been entered.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
(a) Claims 1 and 10 are objected as being indefinite as the recited limitation "edge-to-edge" is confusing. The examiner turns to the originally filed specification and best understood by the examiner, Fig.3A-3C and para.[0025] of PGPub discloses that each of the force sensors 26 is provided between the upper for consolidator layer 30A and the lower force consolidator layer 30B. One of ordinary skill in the art fails to understand how each of the force sensors is provided edge-to-edge when another layer (the lower force consolidator layer 30B) is underneath or edge of the consolidator 24.
(b) Please delete the bulletins from the claims 1-2 and 10-11. 
(c) In claim 1, line 9, please replace “an output of the each one of plurality of force sensors” with “an output of the each one of the plurality of force sensors”; in line 10, please the each one of the plurality of force sensors.”
(d) In claim 10, lines 8-9, please replace “an output of each one of the plurality of force sensors” with “an output of the each one of the plurality of force sensors.”
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Boeck et al. (US 2017/0127749 A1, “Boeck”).
Regarding Claim 1, Boeck teaches a method comprising: providing a plurality of force consolidators (shown in fig.2 and labeled on the attached fig.2 as “force consolidator”) on a 

    PNG
    media_image1.png
    397
    571
    media_image1.png
    Greyscale


As to (i), as best understood, Boeck discloses the claimed invention except for the placement/location of the force sensor being edge-to-edge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Boeck’s teaching to arrive at the instant invention because each of the sensors is provided at the side edge of the “force consolidator” as depicted in reproduced fig.2 and each “force consolidator” contains a force sensor 24. Utilizing Boeck’s teaching each one of the plurality of force sensors could be provided edge-to-edge since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
As to (ii), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Boeck as a general teaching to arrive at the instant invention because the sensor system is provided at least for detecting at least one person-related characteristic variable, and the "person-related characteristic variable" is intended to be understood to mean, in particular, a characteristic variable which defines at least one vital value of a shoe wearer of the work shoe and/or which is dependent on a behavior of a shoe wearer of the work shoe, such as, a direction and/or a location of a force effect of a shoe wearer onto the work shoe [0003]. Further, a control and/or regulating unit (fig.2; element 34) is disclosed where the control and/or regulating unit 34 which is provided for adapting at least one work shoe parameter, in particular a work shoe comfort parameter and/or a work shoe safety parameter, depending on the at least one detected, person-related characteristic 

Regarding Claim 10, Boeck teaches a wearable object (fig.2) comprising: a plurality of force consolidators (shown in fig.2 and labeled on the attached fig.2 as “force consolidator”) on the wearable object (fig.2; element 10, a work shoe), wherein each one of the plurality of force consolidators reduces a surface area of the wearable object into a consolidated surface area such that forces exerted on the surface area are concentrated in the consolidated surface area (fig.2 shows that the lower end of each of the “force consolidator” has a smaller surface area than the upper area. Thus, when the forces exerted on the upper surface area, the forces are concentrated in the consolidated surface area at the lower surface area); a plurality of force sensors (fig.2; elements 16, 24, [0003]; [0010] disclose that the sensor 24 detects a person related variable such as a direction and/or a location of force effect of a shoe wearer onto the work shoe or pressure characteristic variable or a distribution of a force. [0036] discloses that the sensor unit 16 includes a plurality of sensor 24), each located in a different one of the plurality of force consolidators (shown in fig.2). Para.[0036] discloses that the at least one pressure sensor element 24 is provided for detecting at least one pressure characteristic variable. This could be interpreted as the force. A control and/or regulating unit (fig.2; element 34) where the control and/or regulating unit 34 which is provided for adapting at least one work shoe parameter, in particular a work shoe comfort parameter and/or a work shoe safety parameter, depending on the at least one detected, person-related characteristic variable [0043].
Boeck does not explicitly teach regarding (i) each one of the plurality of force sensors is provided edge-to-edge, and (ii) force determination circuitry configured to process an output of 

    PNG
    media_image1.png
    397
    571
    media_image1.png
    Greyscale

As to (i), as best understood, Boeck discloses the claimed invention except for the placement/location of the force sensor being edge-edge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Boeck’s teaching to arrive at the instant invention because each of the sensors is provided at the side edge of the “force consolidator” as depicted in reproduced fig.2 and each “force consolidator” contains a force sensor 24. Utilizing Boeck’s teaching each one of the plurality of force sensors could be provided edge-to-edge since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
As to (ii), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Boeck as a general teaching to arrive at the instant invention because the sensor system is provided at least for 

Regarding Claims 4 and 13, the method of claim 1 and the wearable object of claim 10 is taught by Boeck.
Boeck further teaches that the wearable object is a shoe ([0002] discloses that the object is a work shoe). 

Regarding Claims 5 and 14, the method of claim 4 and the wearable object of claim 13 is taught by Boeck.
Kholwadwala further teaches that the plurality of force consolidators reduce a total surface area along a bottom surface of the shoe normally in contact with the ground (shown in fig.2 that the lower ends of the force consolidator reduce a total surface area along a bottom surface of the shoe normally in contact with the ground).

Claims 2-3, 6-7, 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Boeck as applied to claim 1 above, and further in view of Taylor (6,155,120, previously cited). 
Regarding Claims 2 and 11, the method of claim 1 and the wearable object of claim 10 is taught by Boeck.
Boeck does not explicitly teach that each one of the plurality of force consolidators comprises an upper force consolidator layer and a lower force consolidator layer; and each one of the plurality of force sensors is sandwiched between the upper force consolidator layer and the lower force consolidator layer of the one of the plurality of force consolidators in which it is provided. 
However, TaylorTaylor teaches a method and a wearble object for measuring pressures exerted on human feet or horses' hooves comprises a rectangular array of piezoresistive force sensors (fig.19; elements 30) encapsulated in a thin polymer package that is inserted into a shoe, or incorporated into a sock that may be pulled over a foot or hoof (“Abstract”, Fig.19). Fig.19 shows that the sensors 30 are sandwiched between two polymer layers. A similar feature is shown in Fig.21. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Tayor regarding encapsulation with top and bottom layer in the method and wearble object of Boeck since this structure is known in the art and this would provide a rigid support to the sensor. 

Regarding Claims 3 and 12, the method of claim 2 and the wearble object of claim 11 is taught by Boeck in view of Taylor.

However, Taylor teaches that sensor layer bisects the upper force consolidator layer or upper lamination and the lower force consolidator layer or the lower lamination of the one of the plurality of force consolidators in which it is provided (Fig.19 & 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Tayor regarding encapsulation with top and bottom layer in the method and wearble object of Boeck since this structure is known in the art and this would provide a rigid support to the sensor. 

Regarding Claims 6 and 15, the method of claim 1 and the wearble object of claim 10 is taught by Boeck.
 Boeck discloses the claimed invention with the wearable object being a footwear or shoe instead of a glove. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Boeck as a general teaching to arrive at the instant invention because it has been held that the simple substitution of one known element, in this instance the known element is a footwear, for another, in this instance a glove, to obtain predictable results is obvious. In measuring force or pressure, it is expected that the same structure and method for a footwear could be employed in a glove since both of them perform in a similar manner.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Tayor in the method and wearble object of Boeck since the same structure could be employed for footwear and socks or glove in determining force or pressure. 

Regarding Claims 7 and 16, the method of claim 6 and the wearble object of claim 15 is taught by Boeck in view Taylor.
The combination of arts further teaches that the plurality of force consolidators reduce a total surface area along a bottom surface of the glove normally in contact with a held object (Boeck discloses the feature of surface area in fig.2). 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boeck as applied to claim 1 above, and further in view of Kholwadwala et al. (US 7,426,873 B1, previously cited, “Kholwadwala”). 
Regarding Claims 8 and 17, the method of claim 1 and the wearable object of claim 10 is taught by Boeck.

However, Kholwadwala further teaches that the plurality of force sensors comprises a transducer configured to transduce a mechanical force into an electrical signal (col.3; lines 5-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boeck’s sensor with the teaching of Kholwadwala because both sensing system/method deal with measuring pressure/force of a wearable object and this is known alternative.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boeck as applied to claims 1 and 10 above, and further in view of Wilssens (US 6,505,522 B1, previously cited).
Regarding Claims 9 and 18, the method of claim 1 and the wearble object of claim 10 is taught by Boeck.
Boeck further teaches a control and/or regulating unit (fig.2; element 34) is disclosed where the control and/or regulating unit 34 which is provided for adapting at least one work shoe parameter, in particular a work shoe comfort parameter and/or a work shoe safety parameter, depending on the at least one detected, person-related characteristic variable [0043].
Boeck does not explicitly teach that processing the output of each one of the plurality of force sensors to determine the total force exerted between the object and the surface comprises applying a non-linear transform to the output of each one of the force sensors. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Wilssens in the method and wearble object of Boeck since this is a known technique and the measuring electronics of Wilssens would convert the non-linear output of the senses into accurate force readings.  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boeck in view of Kholwadwala as applied to claim 17, and further in view of Kalpaxis et al. (US 2008/0306410 A1, “Kalpaxis”).
Regarding Claim 19, the wearable object of claim 17 is taught by Boeck in view of Kholwadwala.
Boeck further teaches that the sensor element of the sensor unit 16 is a provided for detecting an electrical characteristic variable in the form of resistance [0034].
Boeck does not explicitly teach that each one of the plurality of force sensors comprises a resistive transducer that varies a resistance between a first electrode and a second electrode in proportion to a force applied thereto.
However, Kalpaxis teaches pressure sensing methods, systems, and computer program products for detecting and monitoring pressure in selectable areas of interest include a sensing system to determine in-sole foot pressure of a user in sports training and monitoring applications comprising transducers where the transducer measures resistance & capacitance [0055]. Pressure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boeck’s sensor with the teaching of Kalpaxis since both the arts are dealing with same field of endeavor to determine in-sole foot pressure or force and this would continuously and precisely measure capacitance and resistance to measure the force/pressure.

Regarding Claim 20, the wearable object of claim 17 is taught by Boeck in view of Kholwadwala.
Boeck further teaches that the sensor element of the sensor unit 16 is designed as a capacitive sensor [0034]. Thus, Boeck implicitly teaches the limitation.
Boeck does not explicitly teach that each one of the plurality of force sensors comprises a capacitive transducer that varies a capacitance between a first electrode and a second electrode in proportion to a force applied thereto.
However, Kalpaxis teaches pressure sensing methods, systems, and computer program products for detecting and monitoring pressure in selectable areas of interest include a sensing system to determine in-sole foot pressure of a user in sports training and monitoring applications comprising transducers where the transducer measures resistance & capacitance [0055]. Pressure measurements are made by changes in compression of transducer material [0056]. Variable column sense and row sense electrode grid capability [0057] (fig.4, claim 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boeck’s sensor with the teaching of Kalpaxis since both 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 03/23/2021, have been considered. Due to the new set of Drawings, the Drawing Objection is withdrawn.
With regards to claim rejections of claims 1 and 10 under 35 U.S.C. 103 applicant argues in page 7:
“Claim 1 is amended to recite, among other features, “providing a plurality of force sensors, each one of the plurality of force sensors is provided edge-to-edge in a different one of the plurality of force consolidators.” Boeck does not teach or suggest these features.
However, as shown in Fig. 2, Boeck shows sensors 24 placed in the sole 54 of a shoe above treads on the sole surface 56. These sensors are not “provided edge-to-edge in a different one of the plurality of force consolidators” as recited in claim 1. Accordingly, Applicant submits that Boeck does not teach or suggest the features of claim 1.
Claim 10 is an independent claim with features similar to those of claim 1. Accordingly, claim 10 is allowable for at least the same reasons as claim 1.”

The examiner respectfully disagrees. The requirement for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07. The requirements for obviousness are discussed in MPEP § 2142. The requirements for broadest reasonable interpretation are discussed in MPEP 2111.01 (I) abd 2173.01(I). As to claim interpretation, MPEP 2111.01 (I) states “[U]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention or as of the effective filing date of the patent application.”


Boeck does not explicitly teach that the force sensor being provided edge-to-edge. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Boeck’s teaching to arrive at the instant invention with each of the force sensor provided edge-to-edge because each of the sensors is provided at the side edge of the “force consolidator” as depicted in reproduced fig.2 and each “force consolidator” contains a force sensor 24. Utilizing Boeck’s teaching each one of the plurality of force sensors could be provided edge-to-edge as claimed since it has been held that rearranging parts of an invention involves only routine skill in the art.
For at least the foregoing reasons, the rejection under 35 U.S.C. §103 is maintained since under a broadest reasonable interpretation, the present arts teach the claimed limitation.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Rogers et al. (US 2013/0333094 A1) discloses appendage mountable electronic systems and related methods for covering and conforming to an appendage surface.  A flexible or stretchable substrate has an inner surface for receiving an appendage, including an appendage having a curved surface, and an opposed outer surface that is accessible to external surfaces. A stretchable or flexible electronic device is supported by the substrate inner and/or outer surface, depending on the application of interest. The electronic device in combination with the substrate provides a net bending stiffness to facilitate conformal contact between the inner surface and a surface of the appendage provided within the enclosure. In an aspect, the system is capable of 
Bell (US 2008/0201987 A1) teaches multilayer protective footwear which helps reduce injury from flame, electric shock, cutting and other hazards commonly faced by emergency response personnel [0003]. The boot may have an upper having a multilayer leg, a multilayer vamp, a multilayer toe cap and a multilayer back reinforcement; a foxing; and a multilayer sole; wherein the protective boot has means for flame resistance, means for electric shock resistance and means for chainsaw cut resistance [0020].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

                                                                                                                                                                                                                                                                                                                                                                                 /SUMAN K NATH/Primary Examiner, Art Unit 2861